DETAILED ACTION
Request for Continued Examination 
A request for continued examination (“RCE”) under 37 C.F.R. §1.114, including the fee set forth in 37 C.F.R. §1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 C.F.R. §1.114, and the fee set forth in 37 C.F.R. §1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 C.F.R. §1.114.  Applicant's submission filed on 08 September 2020 has been entered.


Acknowledgements
This Office action is in response to the RCE filed on 08 September 2020. 
Claims 3, 8-12, 15, 16, 19, 24-28, 31 and 32 are canceled.
Claims 1, 2, 4-7, 13, 14, 17, 18, 20-23, 29, 30, 33 and 34 are examined.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 2, 4-7, 13, 14, 17, 18, 20-23, 29, 30, 33 and 34 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to non-statutory subject matter.
First, the current statutory subject matter test is performed and the claims recite a device or set of devices and therefore directed to a machine which is a statutory category.
Second, step 2A, Prong One: The claims recite methods and a system and are directed to electronic trading system that processes trades based on computer code referenced by or included with the code orders where a code order is received, obtaining a computer code that includes logic that defines the order adjusting the behavior of the order and processing the order based on obtained computer code logic. The claims recite receiving code order, obtaining computer code, executing computer code and processing the order using a communications device. The claimed limitations recite a process of receiving an order from a market participant and based on the obtained logic (information) defining a behavior or an order to be processed, processes the order. Under broadest reasonable interpretation this falls under certain methods of organizing a human activity, such as a trading transaction, or commercial interaction. Therefore the claims are directed to an abstract idea.
Step 2A, prong two: This judicial exception is not integrated into a practical application. In particular, the claim only recites the additional elements of a computer and computer program instructions to receive, process and execute a code order trading based on the source code and source code instructions included within the code order, wherein the computer code includes the logic for behavioral adjustment of the code order in a form to be processed on the trading venue. The computing device usage in all steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of causing the computing device to receive and send information to facilitate information processing) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor for collecting information, transferring information and processing information, amounts to no more than mere 

Response to Arguments
With respect to claims rejection based on 35 U.S.C. § 101, the applicant asserts that “the Application identifies a technical problem to be solved as explained in, for example, pars. [0003]-[0007]” and further assert that “the root technical problem identified by the invention is latency or other network-based delays in electronic trading venues (“ETV”) that causes negative performance effects from the standpoint of particular market participants, such that participants with (relatively) slower connections are not able to react as quickly as other participants when the market moves against them”
The Examiner respectfully disagrees.
The claims are interpreted as executing trade orders using a generic computing system controlled by instructions and as the specification states in paragraph [007], “incentivizing a market participant, who at any given instant in time has an interest to buy or sell, to submit a competitively-priced maker (bid or offer, respectively) instead of waiting until the state of the CLOB is such that the participant finds it desirable to send a "taker" order to buy or sell.”
The applicant asserts that “the instant Application does not provide mere automation of human activities. Rather, it provides specific technical solutions to address the technical problems identified above” and further state that ““code orders that specify orders to be processed on an ETV” (Specification at [0009]) where the “code may include a market participant's own re-pricing (or other order behavior adjustments) logic to be processed at the ETV” (Specification at [0010]), and may “include a reference to source code, a reference to computer code, source code (e.g., inline within a code order), and/or computer code” (Specification at [0010]).”
The Examiner respectfully disagrees.
The claims are interpreted as executing trade orders using a generic computing system controlled by instructions to process and execute a code order trading based on the source code and source code instructions 
The claims are interpreted as executing trade orders using a generic computing system controlled by instructions, where the same activity can be performed by the human factor. Further, claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements - (i.e., as a generic processor performing a generic computer function of causing the computing device to collect information, transfer information and process information and facilitate trading) amount to no more than mere instructions to apply the abstract idea using generic computer components.
The applicant further asserts that “when viewed in light of the specification, the character of the claims as a whole is directed to technical improvements to electronic trading venue (ETV) computer systems.”
The Examiner respectfully disagrees.
The claims recite a process for executing trade orders using a generic computing system controlled by instructions and the claims do not effect an improvement to another technology or technical field; the claims do not amount to an improvement to the functioning of a computer itself; and the claims do not move beyond a general link of the use of an abstract idea to a particular technological environment.  Executing trade orders based on information received and processed neither effects a technical improvement nor device enhancement and as such not considered as technical improvements to computer systems.
Further, the Applicants assert that “inventions pertaining to technological improvements have often been found to be non-abstract. See, e.g., MPEP 2106.04(a)(1), identifying Enfish, EEC v. Microsoft Corp., 822 F.3d 1327, 1339 (Fed. Cir. 2016) (claims to a self-referential table for a computer database were directed to an improvement in computer capabilities and not an abstract idea); McRO, Inc. v. Bandai Namco Games America, Inc., 837 F.3d 1299, 1315 (Fed. Cir. 2016) (claims to automatic lip 
The Examiner respectfully disagrees.
In Enfish, the court explained, “the first step in the Alice inquiry . . . asks whether the focus of the claims is on the specific asserted improvement in computer capabilities . . . or, instead, on a process that qualifies as an ‘abstract idea’ for which computers are invoked merely as a tool.” Id. at 1335–36. The instant claims are plainly of the second category. The “focus of the claims” is on the method of trading through executing trade orders using a generic computing system controlled by instructions to process and execute a code order trading based on the Id. The invention here is quite unlike the “self-referential table,” which was a “specific improvement to the way computers operate,” held to be not abstract in Enfish, 822 F.3d at 1336, and the “specific asserted improvement in computer animation, i.e., the automatic use of rules of a particular type” held to be not abstract in McRO, Inc. v. Bandai Namco Games America Inc., 837 F.3d 1299, 1314 (Fed. Cir. 2016). In Visual Memory case, the courts found that memory hierarchy consisting one main memory and three separate internal caches with programmable operational characteristics that are programmable based on type of processor connected to the memory, to alleviate the limitations imposed by the cache’s size using the memory hierarchy couple with programmable operational characteristics, by ensuring that the currently executing program has quick access to the required code and non-code data. Which the courts ruled that it is technical 
Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to MURALI K. DEGA whose telephone number is (571)270-5394.  The Examiner can normally be reached on Monday to Thursday 7.00AM to 5.30 PM
If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Christine M. Behncke can be reached on (571) 272-8103.    The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private 

/Murali K. Dega/
Art Unit: 3697

/SAMICA L NORMAN/Primary Examiner, Art Unit 3697